Form: Dismiss TRAP 42.2 Appellant's Motion









COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


TOOTSIE SIMS,


                            Appellant,

v.

TRANSMOUNTAIN OIL COMPANY,
L.C.,

                            Appellee.
§

§

§

§

§

No. 08-03-00469-CV

Appeal from the

171st Judicial District Court, 

El Paso County, Texas 

TC# 2002-2511


M E M O R A N D U M   O P I N I O N


 Pending before the Court is the Appellant's motion to dismiss this appeal pursuant to
Texas Rules of Appellate Procedure 42.1(a)(1), which states: 
	(a)  On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:
	(1)  On Motion of Appellant.  In accordance with a motion of appellant, the court may
dismiss the appeal or affirm the appealed judgment or order unless disposition would
prevent a party from seeking relief to which it would otherwise be entitled.
Appellant has complied with the requirements of Rule 42.1(a)(1).  Appellant further asks that
this Court assess costs of appeal against the party incurring the same.  Appellee's counsel has
conferred with Appellant's counsel regarding the merits of this motion and does not oppose
it.  See Tex.R.App.P. 42.1(d) (Absent agreement of the parties, the court will tax against the
Appellant).  We have considered this cause on the Appellant's motion and conclude that the
motion should be granted.  We therefore dismiss the appeal and access the costs of appeal
against the party incurring the same.  
January 21, 2004	
						_______________________________________
						RICHARD BARAJAS, Chief Justice

Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.